                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                          JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Supervised Release)

 v.
                                                                                   Case Number: 1:13-CR-00032-001
 DANIEL DESHAWN HOLLOWAY                                                           USM Number: 13552-003
                                                                                   Barre C. Dumas, Esquire
                                                                                   Defendant’s Attorney

THE DEFENDANT:
        admitted guilt to violation of condition 7 as set forth in the Petition dated 12/10/2018.
        was found in violation of condition(s)                                         after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                           Nature of Violation                                    Violation Ended
           7                                                       Technical




The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
       condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                            December 27, 2018
                                                                            Date of Imposition of Judgment

                                                                            /s/Terry F. Moorer
                                                                            Signature of Judge

                                                                            TERRY F. MOORER
                                                                            UNITED STATES DISTRICT JUDGE
                                                                            Name and Title of Judge

                                                                               January 9, 2019
                                                                            Date
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 2

DEFENDANT:                 DANIEL DESHAWN HOLLOWAY
CASE NUMBER:               1:13-CR-00032-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

TWELVE (12) MONTHS.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
